DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: The embodiment which corresponds to the medical probe tracking system and method comprising a first probe configured to be inserted into a body of the living subject and including first probe electrodes, a second probe configured to be inserted into the body of the living subject and including second probe electrodes and a magnetic field sensor (see specifications pg. 3 line 1 – pg. 4 line 19) corresponding to claims 1-6, 13-18.
Species B: The embodiment which corresponds to the medical probe tracking system and method comprising a probe configured to be inserted into a body of the living subject and including probe electrodes and a magnetic field sensor (see specifications pg. 4 line 20 – pg. 6 line 6) corresponding to claims 7-12, 19-24.
The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. Specifically, species A discloses a first probe and a second probe configured to be inserted into the body of the living subject, while species B discloses only one probe configured to be inserted into a body of the living subject. It is not possible to introduce both probes and one singular probe into the body simultaneously. Therefore, the embodiments recite mutually exclusive characteristics.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
⦁	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
⦁	The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Louis J. Capezzuto (732-524-2218) on February 25, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. The examiner was unable to reach the attorney. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN NIKOLAOS LOMIS/             Examiner, Art Unit 3793 

/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793